DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17038961 to U.S. provisional application serial No. 62908680 filed on 10/01/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 was filed after the filing date of the application on 9/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both single glass article and a plurality of glass article (paragraph 0058).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both polymer material, single optical material and a plurality of optical material layers (paragraph 0057-0058).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, “the cut glass wafer” in indefinite. While, claim 1 recites “cutting a plurality of glass wafers”, it is unclear if “the cut glass wafer” is referring to some particular one, any one or all of the plurality of wafer/s in claim 1?
Regarding claims 3-8 and 13-18, “the glass wafer” in indefinite. While, claim 1 recites “cutting a plurality of glass wafers”, it is unclear if “the glass wafer” is referring to some particular one, any one or all of the plurality of wafer/s of claim 1?
 	Regarding claims 10 and 20, “the glass stack comprises a plurality of alternating glass layers and polymer material layers” in combination of “a plurality of glass wafers” of claim 1/11 respectively is indefinite. It is unclear if glass layers are referring to the glass wafers of claim 1 or additional elements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20020193037 A1) in view of Sugawara (JP 201964904 A).
Regarding claim 1, Hofmann teaches a method for forming a glass-polymer stack (the preamble statements reciting purpose or intended us, MPEP 2111.02 II, therefore, the polymer is not required by the claims, the only the glass in the claim is required), comprising: 
obtaining a glass sheet (paragraph 0020); 
cutting a plurality of glass wafers (301) from the selected portions of the glass sheet (paragraph 0020); and 
stacking the plurality of glass wafers to form a glass stack (see Figure 3).
Hofmann fails to teach the matching glass characteristic is at least one of warp, bow, total thickness variation (TTV), stress, and wedge.
Sugawara teaches a method of drawing and cutting glass in order to create a glass sheet with constant thickness (lines 30-42 on page 19 of the attached Sugawara reference).
It would have been obvious to one of ordinary skill in the art to modify the method of Hofmann to have the glass wafer to be cut from the glass sheet with constant, as taught by Sugawara, in order to create glass wafer of the same thickness (lines 30-42 on page 19 of the attached Sugawara reference). The resulting method of modified Hofmann teaches the matching glass characteristic is total thickness variation (lines 30-42 on page 19 of the attached Sugawara reference).
Regarding claim 2, modified Hofmann further teaches applying at least an anti- reflective coating 302, paragraph 0047) onto one or more surfaces of the cut glass wafer (see Figure 3).
Regarding claim 11, Hofmann teaches a method for forming a glass-polymer stack the preamble statements reciting purpose or intended us, MPEP 2111.02 II, therefore, the polymer is not required by the claims, the only the glass in the claim is required), comprising: 
obtaining a glass sheet (paragraph 0020); 
cutting a plurality of glass wafers from portions of the glass sheet (paragraph 0020);
stacking the plurality of glass wafers to form a glass stack (see Figure 3).
Hofmann fails to teach the matching glass characteristic is at least one of warp, bow, total thickness variation (TTV), stress, and wedge.
Sugawara teaches a method of drawing and cutting glass in order to create a glass sheet with constant thickness (lines 30-42 on page 19 of the attached Sugawara reference).
It would have been obvious to one of ordinary skill in the art to modify the method of Hofmann to have the glass wafer to be cut from the glass sheet with constant, as taught by Sugawara, in order to create glass wafer of the same thickness (lines 30-42 on page 19 of the attached Sugawara reference). The resulting method of modified Hofmann teaches the matching glass characteristic is total thickness variation (lines 30-42 on page 19 of the attached Sugawara reference).
Regarding claim 12, modified Hofmann further teaches applying at least applying at least one of an anti- reflective coating 302, paragraph 0047) onto one or more surfaces of the cut glass wafer (see Figure 3).

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20020193037 A1) in view of Sugawara (JP 201964904 A) and in further view of Miwa (US 20150315065A1).
Regarding claims 3 and 13, Hofmann teaches all elements of the current invention as set forth in claims 1 and 11 above, respectively.
Hofmann fails to teach the glass wafer comprises: SiO2 from about 61 wt.% to about 62 wt. %; Al2O3 from about 18 wt.% to about 18.4 wt.%; B2O3; from about 7.1 wt.% to about 8.3 wt.%; MgO from about 1.9 wt.% to about 2.2 wt.%; CaO from about 6.5 wt.% to about 6.9 wt.%; SrO from about 2.5 wt.% to about 3.6 wt.%; BaO from about 0.6 wt.% to about 1.0 wt.%; and SnO2 from about 0.1 wt.% to about 0.2 wt.%.
Miwa teaches a glass article for display including SiO2 from about 61 wt.% to about 62 wt. % (see Miwa at page 8, table 5, example 25, disclosing an example of a glass which is 62.7 wt% of SiO2, which examiner notes is within 25% of the expressed range per the working definition of “about”); Al2O3 from about 18 wt.% to about 18.4 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 19 wt. % Al2O3, which examiner notes is within 25% of the expressed range per the working definition of “about’”); B2O3; from about 7.1 wt.% to about 8.3 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 6 wt. % B2O3, which examiner notes is within the range within 25% of the expressed range per the working definition of “about”; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05)); MgO from about 1.9 wt.% to about 2.2 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 1 wt. % MgO, which examiner notes is close to touching the range within 25% of the expressed range per the working definition of “about”; A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(1), second paragraph)); CaO from about 6.5 wt.% to about 6.9 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 7 wt. % CaO, which examiner notes is within 25% of the expressed range per the working definition of “about”); SrO from about 2.5 wt.% to about 3.6 wt.%  (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 3 wt. % SrO); BaO from about 0.6 wt.% to about 1.0 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is | wt. % BaO); and SnO2 from about 0.1 wt.% to about 0.2 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 0.3 wt. % SnO2, which examiner notes is close to touching the range within 25% of the expressed range per the working definition of “about”; A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(1), second paragraph)).
It would have been obvious to one of ordinary skill in the art to modify the device of Hofmann to use the glass properties, as taught by Miwa, in order to provide a suitable glass material for a glass display (paragraph 0002-0003 of Miwa). 
Regarding claims 4 and 14, modified Hofmann does not explicitly disclose the glass article has a refractive index of about 1.515 to about 1.517 at an optical wavelength of about 589 nm, the glass article has a refractive index of about 1.516 to about 1.517 at an optical wavelength of about 589 nm, or the glass article has a refractive index of about 1.5155 to about 1.5175 at an optical wavelength of about 589 nm, this is an inherent property dependent on the glass composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 5 and 15, while modified Hofmann not explicitly disclose the glass article has an Abbe number (VD) of about 57 to about 67, this is an inherent property dependent on the glass composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claims 6 and 16, while modified Hofmann does not explicitly disclose the glass wafer has as-formed geometrical properties of; (a) less than or equal to about 5 micrometer total thickness variation over a component diameter of about 200 mm; (b) less than or equal to about 20 micrometer warp over a component diameter of about 200 mm; and (c) wedge less than or equal to about 0.1 arcmin. not explicitly disclose the glass article has as-formed geometrical properties of; (a) less than or equal to about 5 micrometers total thickness variation over a component diameter of about 200 mm, (b) less than or equal to about 20 micrometers warp over a component diameter of about 200 mm; and (c) wedge less than or equal to about 0.1 arcmin, this is an inherent property. Miwa does disclose that the glass is formed by an overflow down-draw method (see Miwa at [0051]), which is synonymous with the fusion process disclosed in the instant application at [0048], thus the produced glass sheets should have the same geometric properties. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claims 7 and 17, Hofmann further teaches the glass wafer has a thickness of about 0.1 mm to about 1 mm (as modified in claims 3 and 13, see Miwa at [0057], disclosing the thickness of each of the glass and glass substrate of the present invention is not particularly limited, but is preferably 0.5 mm or less).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20020193037 A1) in view of Sugawara (JP 201964904 A) in further view of Miwa (US 20150315065A1) and in further view of Putz (US 20180173007 A1).
Regarding claims 8 and 18, Hofmann teaches all elements of the current invention as set forth in claims 2 and 12 stated above, respectively.
Hofmann fails to teach the glass wafer comprises a surface having a polymer material with a refractive index of about 1.515 to about 1.517 at an optical wavelength of about 589 nm.
Miwa teaches a glass article for display including SiO2 from about 61 wt.% to about 62 wt. % (see Miwa at page 8, table 5, example 25, disclosing an example of a glass which is 62.7 wt% of SiO2, which examiner notes is within 25% of the expressed range per the working definition of “about”); Al2O3 from about 18 wt.% to about 18.4 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 19 wt. % Al2O3, which examiner notes is within 25% of the expressed range per the working definition of “about’”); B2O3; from about 7.1 wt.% to about 8.3 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 6 wt. % B2O3, which examiner notes is within the range within 25% of the expressed range per the working definition of “about”; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05)); MgO from about 1.9 wt.% to about 2.2 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 1 wt. % MgO, which examiner notes is close to touching the range within 25% of the expressed range per the working definition of “about”; A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(1), second paragraph)); CaO from about 6.5 wt.% to about 6.9 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 7 wt. % CaO, which examiner notes is within 25% of the expressed range per the working definition of “about”); SrO from about 2.5 wt.% to about 3.6 wt.%  (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 3 wt. % SrO); BaO from about 0.6 wt.% to about 1.0 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is | wt. % BaO); and SnO2 from about 0.1 wt.% to about 0.2 wt.% (see Miwa at Page 8, Table 3, Example 25, disclosing an example of a glass which is 0.3 wt. % SnO2, which examiner notes is close to touching the range within 25% of the expressed range per the working definition of “about”; A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(1), second paragraph)).
It would have been obvious to one of ordinary skill in the art to modify the device of Hofmann to use the glass properties, as taught by Miwa, in order to provide a suitable glass material for a glass display (paragraph 0002-0003 of Miwa). 
While modified Hofmann does not explicitly disclose the glass article has a refractive index of about 1.515 to about 1.517 at an optical wavelength of about 589 nm, the glass article has a refractive index of about 1.516 to about 1.517 at an optical wavelength of about 589 nm, or the glass article has a refractive index of about 1.5155 to about 1.5175 at an optical wavelength of about 589 nm, this is an inherent property dependent on the glass composition. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Putz teaches a glass composite material including an optical holographic structure polymer layer (HOE, paragraph 0025). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Hofmann to add the optical holographic structure polymer layer, as taught by Putz, in order to allowed the glass stack to include holographic properties (paragraph 0002-0003 of Putz). 
Furthermore, as taught by Putz, it would have been obvious to keep the refractive index of the polymer layer the same as the glass layer (paragraph 0032 of Putz). Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Hofmann to be a refractive index of about 1.515 to about 1.517 at an optical wavelength of about 589 nm (same as the modified glass, see above), in order to keep the refractive index the same (paragraph 0032 and 0092 of Putz).
Regarding claims 9 and 19, modified Hofmann further teaches the polymer material comprises an optical holographic structure (as modified in claims 8/18, HOE, see paragraph 0002-0003 of Putz).

Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20150258750A1) in view of Sugawara (JP 201964904 A).
Regarding claim 1, Kang teaches a method for forming a glass-polymer stack (the preamble statements reciting purpose or intended us, MPEP 2111.02 II, therefore, the polymer is not required by the claims, the only the glass in the claim is required), comprising: 
a plurality of glass wafers (122, 134),
stacking the plurality of glass wafers to form a glass stack (see Figure 3).
Kang fails to teach obtaining a glass sheet; selecting a plurality of portions of the glass sheet having a matching glass characteristic, wherein the glass characteristic is at least one of warp, bow, total thickness variation (TTV), stress, and wedge; cutting a plurality of glass wafers from the selected portions of the glass sheet.
Sugawara teaches a method of drawing and cutting glass in order to create a glass sheet with constant thickness (lines 30-42 on page 19 of the attached Sugawara reference).
It would have been obvious to one of ordinary skill in the art to modify the method of Kang to have the glass wafer to be cut from the glass sheet with constant, as taught by Sugawara, in order to create glass wafer of the same thickness (lines 30-42 on page 19 of the attached Sugawara reference). The resulting method of modified Kang teaches the matching glass characteristic is total thickness variation (lines 30-42 on page 19 of the attached Sugawara reference).
Regarding claim 10, modified Kang further teaches the glass stack comprises a plurality of alternating glass layers and polymer material layers (see Figure 3 of Kang).
Regarding claim 11, Kang teaches a method for forming a glass-polymer stack the preamble statements reciting purpose or intended us, MPEP 2111.02 II, therefore, the polymer is not required by the claims, the only the glass in the claim is required), comprising: 
a matching glass characteristic, wherein the glass characteristic is at least total thickness variation (TTV) (same thickness, see Figure 3, paragraph 0124);
stacking the plurality of glass wafers to form a glass stack (see Figure 3).
Kang fails to teach obtaining a glass sheet; selecting a plurality of portions of the glass sheet having a matching glass characteristic, wherein the glass characteristic is at least one of warp, bow, total thickness variation (TTV), stress, and wedge; cutting a plurality of glass wafers from the selected portions of the glass sheet.
Sugawara teaches a method of drawing and cutting glass in order to create a glass sheet with constant thickness (lines 30-42 on page 19 of the attached Sugawara reference).
It would have been obvious to one of ordinary skill in the art to modify the method of Kang to have the glass wafer to be cut from the glass sheet with constant, as taught by Sugawara, in order to create glass wafer of the same thickness (lines 30-42 on page 19 of the attached Sugawara reference). The resulting method of modified Kang teaches the matching glass characteristic is total thickness variation (lines 30-42 on page 19 of the attached Sugawara reference).
Regarding claim 20, modified Kang further teaches the glass stack comprises a plurality of alternating glass layers and polymer material layers (see Figure 3 of Kang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/22/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724